 


109 HR 691 IH: Amateur Radio Spectrum Protection Act of 2005
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 691 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Bilirakis introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To ensure the availability of spectrum to amateur radio operators. 
 
 
1.Short titleThis Act may be cited as the Amateur Radio Spectrum Protection Act of 2005.
2.FindingsThe Congress finds the following:
(1)More than 650,000 radio amateurs in the United States are licensed by the Federal Communications Commission.
(2)Among the basic purposes of the Amateur Radio and Amateur Satellite Services are to provide voluntary, noncommercial radio service, particularly emergency communications.
(3)Emergency communications services by volunteer amateur radio operators have consistently and reliably been provided before, during, and after floods, hurricanes, tornadoes, forest fires, earthquakes, blizzards, train accidents, chemical spills, and other disasters.
(4)The Federal Communications Commission has taken actions which have resulted in the loss of at least 107 MHz of spectrum to radio amateurs.
3.Federal policy regarding reallocation of amateur radio spectrumSection 303 of the Communications Act of 1934 is amended by adding at the end the following new subsection:

(z)Notwithstanding subsection (c), after July 1, 2005—
(1)make no reallocation of primary allocations of bands of frequencies of the amateur radio and amateur satellite services;
(2)not diminish the secondary allocations of bands of frequencies to the amateur radio or amateur satellite service; and
(3)make no additional allocations within such bands of frequencies that would substantially reduce the utility thereof to the amateur radio or amateur satellite service;unless the Commission, at the same time, provides equivalent replacement spectrum to amateur radio and amateur satellite service.. 
 
